Exhibit 10.1

 

CONFIDENTIALITY AGREEMENT

 

THIS CONFIDENTIALITY AGREEMENT (this “Agreement”) is made as of November 11,
2008 between GT SOLAR INTERNATIONAL, INC. on behalf of itself and its affiliates
(collectively, the “Company”) and the undersigned director (“Director”).

 

In consideration of Director’s engagement as a director of the Company and for
other good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, the parties hereto intending to be legally bound agree as
follows:

 


1.                                      PROTECTION OF CONFIDENTIAL INFORMATION.


 


(A)                                  OBLIGATION TO MAINTAIN CONFIDENTIALITY. 
DIRECTOR ACKNOWLEDGES AND AGREES THAT THE CONTINUED SUCCESS OF THE COMPANY
DEPENDS UPON THE USE AND PROTECTION OF A LARGE BODY OF CONFIDENTIAL AND
PROPRIETARY INFORMATION.  ALL OF SUCH CONFIDENTIAL AND PROPRIETARY INFORMATION
NOW EXISTING OR TO BE DEVELOPED IN THE FUTURE WILL BE REFERRED TO IN THIS
AGREEMENT AS “CONFIDENTIAL INFORMATION.”  CONFIDENTIAL INFORMATION WILL BE
INTERPRETED AS BROADLY AS POSSIBLE TO INCLUDE ALL INFORMATION OF ANY SORT
(WHETHER MERELY REMEMBERED OR EMBODIED IN A TANGIBLE OR INTANGIBLE FORM) THAT IS
(I) RELATED TO THE COMPANY’S CURRENT OR POTENTIAL BUSINESS AND (II) IS NOT
GENERALLY OR PUBLICLY KNOWN.  CONFIDENTIAL INFORMATION INCLUDES, WITHOUT
LIMITATION, THE INFORMATION, OBSERVATIONS AND DATA OBTAINED BY DIRECTOR DURING
THE COURSE OF HIS SERVICE AS A DIRECTOR OF THE COMPANY CONCERNING THE BUSINESS
AND AFFAIRS OF THE COMPANY AND INCLUDES THIRD PARTY CONFIDENTIAL INFORMATION. 
THEREFORE, DIRECTOR AGREES THAT HE SHALL NOT, AT ANY TIME DURING OR AFTER HIS
SERVICE AS A DIRECTOR OF THE COMPANY, DISCLOSE TO ANY UNAUTHORIZED PERSON OR USE
FOR HIS OWN ACCOUNT, ANY OF SUCH CONFIDENTIAL INFORMATION WITHOUT THE PRIOR
WRITTEN CONSENT OF THE COMPANY, UNLESS AND TO THE EXTENT THAT ANY CONFIDENTIAL
INFORMATION (I) BECOMES GENERALLY KNOWN TO AND AVAILABLE FOR USE BY THE PUBLIC
OTHER THAN AS A RESULT OF DIRECTOR’S ACTS OR OMISSIONS OR (II) IS REQUIRED TO BE
DISCLOSED PURSUANT TO ANY APPLICABLE LAW OR COURT ORDER, PROVIDED THAT WITH
RESPECT TO CLAUSE (II), DIRECTOR SHALL AT THE EARLIEST PRACTICABLE DATE PROVIDE
A COPY OF THE SUBPOENA OR COURT ORDER TO THE COMPANY’S GENERAL COUNSEL. 
DIRECTOR AGREES TO DELIVER TO THE COMPANY AT THE END OF HIS SERVICE AS A
DIRECTOR OF THE COMPANY, OR AT ANY OTHER TIME UPON REQUEST, ALL CONFIDENTIAL
INFORMATION, ALONG WITH ALL COPIES.


 


(B)                                 USE OF INFORMATION OF EMPLOYERS.  DURING
DIRECTOR’S SERVICE AS A DIRECTOR OF THE COMPANY, DIRECTOR IS NOT REQUESTED TO,
AND SHALL NOT, USE OR DISCLOSE ANY CONFIDENTIAL INFORMATION OF ANY EMPLOYER OF
THE DIRECTOR OR ANY OTHER PERSON TO WHOM DIRECTOR HAS AN OBLIGATION OF
CONFIDENTIALITY.


 


(C)                                  ADDITIONAL ACKNOWLEDGMENTS. DIRECTOR
ACKNOWLEDGES AND AGREES THAT HE HAS CAREFULLY READ THIS AGREEMENT AND HAS GIVEN
CAREFUL CONSIDERATION TO THE RESTRAINTS IMPOSED UPON DIRECTOR BY THIS AGREEMENT,
AND IS IN FULL ACCORD AS TO THEIR NECESSITY FOR THE REASONABLE AND PROPER
PROTECTION OF CONFIDENTIAL INFORMATION OF THE COMPANY.  DIRECTOR EXPRESSLY
ACKNOWLEDGES AND AGREES THAT EACH AND EVERY RESTRAINT IMPOSED BY THIS AGREEMENT
IS REASONABLE WITH RESPECT TO SUBJECT MATTER, TIME PERIOD AND GEOGRAPHICAL AREA.

 

--------------------------------------------------------------------------------



 


2.                                      MISCELLANEOUS.


 


(A)                                  NO GUARANTEE.  THIS AGREEMENT SHALL NOT BE
CONSTRUED AND IS NOT INTENDED BY EITHER DIRECTOR OR THE COMPANY TO BE A
GUARANTEE, COMMITMENT OR UNDERSTANDING OF DIRECTOR’S CONTINUED SERVICE AS A
DIRECTOR OF THE COMPANY FOR ANY PERIOD OF TIME.


 


(B)                                 REMEDIES.  BECAUSE DIRECTOR’S SERVICES ARE
UNIQUE AND BECAUSE DIRECTOR HAS ACCESS TO CONFIDENTIAL INFORMATION, THE PARTIES
HERETO AGREE THAT MONEY DAMAGES WOULD NOT BE AN ADEQUATE REMEDY FOR ANY BREACH
OF THIS AGREEMENT.  THEREFORE, IN THE EVENT OF A BREACH OR THREATENED BREACH OF
THIS AGREEMENT, THE COMPANY, IN ADDITION TO OTHER RIGHTS AND REMEDIES EXISTING
IN ITS FAVOR, SHALL BE ENTITLED TO SPECIFIC PERFORMANCE AND/OR INJUNCTIVE OR
OTHER EQUITABLE RELIEF FROM A COURT OF COMPETENT JURISDICTION IN ORDER TO
ENFORCE, OR PREVENT ANY VIOLATIONS OF, THE PROVISIONS HEREOF (WITHOUT POSTING A
BOND OR OTHER SECURITY).


 


(C)                                  SURVIVAL.  EXCEPT AS PROVIDED BELOW,
DIRECTOR’S OBLIGATIONS UNDER THIS AGREEMENT SHALL SURVIVE FOR A PERIOD OF TWO
(2) YEARS FROM THE DATE OF TERMINATION OF DIRECTOR’S SERVICE AS A DIRECTOR OF
THE COMPANY AND SHALL BE ENFORCEABLE WHETHER OR NOT SUCH TERMINATION IS LATER
CLAIMED OR FOUND TO BE WRONGFUL OR TO CONSTITUTE OR RESULT IN A BREACH OF ANY
CONTRACT OR OF ANY OTHER DUTY OWED OR CLAIMED TO BE OWNED BY THE COMPANY TO
DIRECTOR.  NOTWITHSTANDING THE FOREGOING, DIRECTOR SHALL CONTINUE TO KEEP
CONFIDENTIAL SPECIFIC INFORMATION THAT COUNSEL FOR THE COMPANY MAY FROM TIME TO
TIME ADVISE DIRECTOR IS MATERIAL TO THE COMPANY.


 


(D)                                 ENTIRE AGREEMENT.  THIS AGREEMENT SUPERSEDES
ALL PRIOR AGREEMENTS BETWEEN THE COMPANY AND DIRECTOR RELATED TO THE SUBJECT
MATTER HERETO, AND CANNOT BE MODIFIED EXCEPT IN WRITING SIGNED BY THE PARTIES
HERETO.


 


(E)                                  ASSIGNMENT.  THIS AGREEMENT SHALL BE
BINDING UPON DIRECTOR AND HIS HEIRS, SUCCESSORS AND LEGAL REPRESENTATIVES AND
SHALL BE BINDING UPON AND INURE TO THE BENEFIT OF THE COMPANY AND ITS SUCCESSORS
AND ASSIGNS.  THE COMPANY MAY FREELY ASSIGN THIS AGREEMENT.  DIRECTOR MAY NOT
ASSIGN THIS AGREEMENT OR HIS RIGHTS AND OBLIGATIONS HEREUNDER.


 


(F)                                    GOVERNING LAW.  THIS AGREEMENT SHALL BE
GOVERNED BY THE LAWS OF THE STATE OF DELAWARE (WITHOUT REFERENCE TO CONFLICT OF
LAWS PROVISIONS).


 


(G)                                 REPRESENTATIONS.  DIRECTOR REPRESENTS THAT
THERE IS NO AGREEMENT WITH ANY OTHER PARTY THAT WOULD CONFLICT WITH HIS
OBLIGATIONS UNDER THIS AGREEMENT  DIRECTOR REPRESENTS AND WARRANTS THAT HE (I) 
HAS READ AND UNDERSTANDS EACH AND EVERY PROVISION OF THIS AGREEMENT, (II) HAS
HAD THE OPPORTUNITY TO OBTAIN ADVICE FROM LEGAL COUNSEL OF HIS CHOICE IN ORDER
TO INTERPRET ANY AND ALL PROVISIONS OF THIS AGREEMENT AND (III) HAS HAD THE
OPPORTUNITY TO ASK THE COMPANY QUESTIONS ABOUT THIS AGREEMENT AND ANY OF SUCH
QUESTIONS HE HAS ASKED HAVE BEEN ANSWERED TO HIS SATISFACTION.


 

[Signature Page Follows]

 

2

--------------------------------------------------------------------------------


 

EXECUTED this 2nd day of December 2008.

 

DIRECTOR

 

 

 

 

 

 

 

 

Sign:

/s/ Noel G. Watson

 

Witness:

/s/ Karen Billman

 

 

 

Print Name: Noel G. Watson

 

Print Name:

Karen Billman

 

 

 

 

 

 

GT SOLAR INTERNATIONAL, INC.

 

 

 

 

 

 

 

 

Sign:

/s/ Edwin L. Lewis

 

Witness:

/s/ Allison G. Pellegrino

 

 

 

By:

Edwin L. Lewis

 

Print Name:

Allison G. Pellegrino

 

 

 

Title:

Vice President & General Counsel

 

 

 

--------------------------------------------------------------------------------